NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0332-20

DONNA M. DELVALLE,

          Plaintiff-Appellant,

v.

DANIEL J. QUINN, and
DONNAJEAN E. KAFADER,

     Defendants-Respondents.
__________________________

                   Submitted October 26, 2021 – Decided November 9, 2021

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-2150-17.

                   Lueddeke Law Firm, attorneys for appellant (Karri
                   Lueddeke, on the briefs).

                   Maggs McDermott & DiCicco, LLC, attorneys for
                   respondent (James A. Maggs, of counsel; Victoria J.
                   Adornetto, on the brief).

PER CURIAM
      Plaintiff Donna DelValle was employed as a medical staff manager by

Atlantic Medicine & Wellness, LLC, from 2012 to 2016. Defendant Daniel

Quinn was a patient of Dr. Vladimir Berkovich, one of Atlantic's physicians.

The other defendant, DonnaJean Kafader, is not an Atlantic patient but she has

had an intermittent dating relationship with Quinn over the course of many

years; in addition, her adult daughter, Michelle Navas, is a patient of Dr.

Berkovich. Quinn viewed himself as having a stepfather/stepdaughter

relationship with Navas.

      This suit has its genesis in the undisputed fact that Kafader heard, and told

Quinn, that members of Atlantic's staff referred to Quinn as a "creepy perverted

stepdad" because he accompanied Navas to her appointments, often entering and

remaining in the consultation room with Navas when she met with Dr.

Berkovich. Kafader learned of this office gossip from Linda Husserl, who was

not employed by or a patient of Atlantic but is plaintiff's sister.

      Upon hearing from Kafader what Husserl told Kafader, Quinn spoke to

Dr. Berkovich and, in response to the doctor's questions, advised that Husserl

was the source of his information. In depositions, both Quinn and Dr. Berkovich

acknowledged Quinn sought nothing but a halt to the gossip. Atlantic's partners

met and discussed the matter, believed a breach of office confidence had


                                                                             A-0332-20
                                         2
occurred, determined plaintiff was the cause of the breach, and terminated her

employment.

      Plaintiff commenced this action against only Quinn and Kafader, alleging

defamation, tortious interference with an economic advantage, and the tort of

outrage. After discovery closed, defendants successfully moved for summary

judgment, and the complaint was dismissed.

      Plaintiff appeals, arguing only that the judge erred in dismissing her claim

of defendants' tortious interference with her economic advantage. We find

insufficient merit in plaintiff's arguments to warrant further discussion in a

written opinion, R. 2:11-3(e)(1)(E), adding only the following few comments.

      To maintain her tortious interference claim, plaintiff was required to

prove: (1) a reasonable expectation of economic advantage; (2) defendants acted

intentionally and with malice in interfering with plaintiff's reasonable

expectation; (3) defendants' interference caused the loss of the economic benefit;

(4) and if there was no interference it was reasonably probable plaintiff would

have received the anticipated economic benefit. See Printing Mart-Morristown

v. Sharp Elec. Corp., 116 N.J. 739, 750-52 (1989); Harris v. Perl, 41 N.J. 455,

462 (1964). The reference to the word "malice" in the second element does not

mean that the defendant acted with "ill will toward the plaintiff," only that the


                                                                            A-0332-20
                                        3
defendant inflicted the harm "intentionally and without justification or excuse."

Printing Mart, 116 N.J. at 751.

        In adhering to the Brill1 standard, the trial judge assumed the truth of

plaintiff's factual assertions, provided her with the benefit of all reasonable

inferences, and therefore accepted plaintiff's allegations that: she was terminated

because of Quinn's conversation with Dr. Berkovich; her employment would

have continued but for that conversation and Atlantic's investigation that

followed without Quinn's further involvement, and all the other elements of the

cause of action were adequately supported – except one.

        The judge found no admissible evidence and that it was not otherwise

reasonably inferable from the evidence that defendants Quinn and Kafader acted

intentionally or with ill will. Instead, the judge observed that Quinn had

expressed surprise when he learned of plaintiff's termination and that he had no

plan or intention of causing her termination. We agree the evidence on this

element was so one-sided as to warrant the entry of summary judgment in

defendants' favor.

        For example, Quinn testified that he only wanted the staff to stop joking

about his relationship with Navas. Indeed, the one-sided evidence demonstrated


1
    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520 (1995).
                                                                             A-0332-20
                                         4
that Quinn never mentioned plaintiff's name in connection with his complaints

to Dr. Berkovich, that he did not seek a termination of plaintiff's employment,

and that he was surprised about her firing. Plaintiff acknowledged in her

discovery responses that her termination was based on a breach of confidence

and that she had no evidence to suggest Quinn made such an allegation when he

spoke with Dr. Berkovich. And Dr. Berkovich testified at his deposition that it

wasn't Quinn's complaint that prompted plaintiff's termination; that step was

taken only after Atlantic investigated and concluded there was a breach of

confidence. There is simply no direct evidence, or a reasonable inference to be

drawn, that Quinn intentionally or maliciously acted.

      Kafader was also entitled to summary judgment. While it was her

conversation with Husserl that formed the basis for Quinn's complaint to Dr.

Berkovich, Kafader never spoke to Dr. Berkovich or anyone else at Atlantic

about the situation.

      We affirm for these reasons and substantially for those reasons set forth

by Judge Linda Grasso Jones in her written opinion.

      Affirmed.




                                                                         A-0332-20
                                       5